Appellant was convicted in the district court of Callahan county of murder, and his punishment fixed at six years in the penitentiary.
The appeal was dismissed in this case at a former day of the term because of an insufficient transcript. Since said dismissal a new transcript has been filed correcting the errors and omissions of the one originally here presented, and we are now considering the case upon its merits.
The case originated in Taylor county and was transferred upon the court's own motion to Callahan county, in the same judicial district. Appellant reserved a bill of exceptions to the change of venue. The order of the learned trial judge changing the venue recites that it appeared to the satisfaction of the court that a trial alike fair and impartial to the accused and the State could not be had in Taylor county because of the large acquaintance in said county of both deceased and accused; the notoriety and publicity theretofore given the case in said county through the newspapers and other channels, and also because there had been a largely attended former trial of this case whose proceedings had been given to the public through newspapers, etc. The bill of exceptions taken to the action of the court in changing the venue asserts that the reasons set out in the order by the court were not in fact the court's reasons, and certain alleged statements of the learned trial judge were presented in the bill as originally prepared by appellant's counsel, as being statements made to Mr. Martin of counsel for the defense, from which statements other reasons would be inferred as those for the change of venue. However, said bill is qualied by the statement of the trial court that he made no such statements to Mr. Martin, and that a change of venue had been requested by appellant's counsel. The assertion in said bill of an assumption on the part of appellant that he could not get a fair and impartial trial in Callahan county, seems unsupported by anything in the bill as qualified and accepted by appellant. We note that no effort was made to have the venue changed from Callahan county when the case was called for trial there.
The only other bill of exceptions in the record complains of certain argument of an attorney assisting in the prosecution. From the court's qualification appended to this bill it appears that said argument was in reply to argument of one of appellant's attorneys, and viewed in the light of this qualification the bill presents no error. *Page 190 
There were no exceptions to the charge of the court, and none appear reserved to the admission or rejection of testimony. The facts support the conclusion of guilt arrived at by the jury, and an affirmance will be ordered.
Affirmed.
                          ON REHEARING.